       Case 2:16-cr-00217-MCE Document 311 Filed 09/29/20 Page 1 of 2

1

2

3

4

5

6

7

8                                UNITED STATES DISTRICT COURT
9                               EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                     No. 2:16-cr-00217-MCE
12                      Plaintiff,
13           v.                                     ORDER
14    SHARMISTHA BARAI,
15                      Defendant.
16

17          Presently before the Court is the parties’ Stipulation and Proposed Order for

18   Temporary Release. ECF No. 310. The Court is concerned that, despite changed

19   circumstances, namely that Defendant Barai has been admitted to the Sutter Medical

20   Center, no concrete release plan has yet been articulated for her. It will not release her

21   to an unnamed facility without a medical recommendation, it does not want her

22   supervised in another district, and it will require location monitoring as a condition of any

23   release.

24          The Court had previously been advised that Defendant would be released

25   today. It has since been informed that the hospital is planning to keep her until her blood

26   sugar is stabilized, which could be as soon as tomorrow. Given that no release order is

27   in place, Defendant will then be returned to the Sacramento County Main Jail. That said,

28   the Court is prepared to sentence Defendant individually at a specially set in-person
                                                    1
       Case 2:16-cr-00217-MCE Document 311 Filed 09/29/20 Page 2 of 2

1    hearing once she is released. The USMS is also ready to work with Bureau of Prisons to
2    expedite her transfer to an appropriate BOP facility where she can receive the requisite
3    care. Should she need additional medical care prior to her transfer, the USMS is
4    equipped to transport her to a local emergency room as it has done this
5    week. Defendant Kartan can be sentenced at a later date.
6          It is unfortunate that both Defendants could have been sentenced months ago,
7    but instead they have consistently declined to stipulate to appear by videoconference
8    despite the fact that the COVID-19 pandemic forced the closure of the nation’s
9    courthouses. Innumerable other Defendants have uniformly been sentenced remotely
10   under the Court’s General Orders and the provisions of the CARES Act. Defendants’
11   delay in this case, on the other hand, has served to prolong Defendant Barai’s detention
12   in local custody when she could already have been moved to a federal prison with the
13   resources available to address any potential long-term needs. Regardless, based on all
14   of the foregoing, for now the parties’ Stipulation is DENIED without prejudice.
15         IT IS SO ORDERED.
16

17   Dated: September 29, 2020
18

19
20

21

22

23

24

25

26

27

28
                                                  2
